Citation Nr: 0006585	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran  served on active duty from July 1940 to August 
1944.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
July 1979 due to heart attack due to medical history of 
angina, cirrhosis of the liver and a diabetic condition.

2.  Competent medical evidence has not been presented showing 
the onset of heart disease, liver disease, or diabetes in 
service, or soon after discharge from service.

3.  Competent medical evidence has not been presenting 
showing a nexus, or link, between the cause of the veteran's 
death and service-connected left arm amputation below the 
elbow, the emotional instability, or service generally.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 5107 
(West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. 1310 (West 1991 & Supp. 1999); 
38 C.F.R. 3.312 (1999).  Additionally, the death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either a principal or contributory cause of death.  The 
issue involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. 3.312(a) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  38 U.S.C.A 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If a particular 
claim is not well grounded, then the appeal fails and there 
is no duty to assist in developing facts pertinent to the 
claim and the claim must be denied.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).

Generally, to establish a plausible claim, a claimant must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Ibid; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  
Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet.App. 19 
(1993).

The veteran's death certificate reflects that he died in July 
1979 due to heart attack due to medical history of angina, 
cirrhosis of the liver and a diabetic condition.  In this 
case, the appellant argues, through various statements along 
with sworn testimony, that the veteran died from emotional 
instability and alcohol abuse related to his left arm 
amputation (below the elbow).  After reviewing the evidence 
of record, the Board finds that a well grounded claim for 
service connection for the cause of the veteran's death has 
not been presented.

First, competent medical evidence has not been presented 
showing heart disease, liver disease, or a diabetic condition 
in service, or soon after service discharge.

Second, competent medical evidence has not been presented 
showing a nexus, or link, between heart disease, liver 
disease, or diabetes and the veteran's service-connected left 
arm amputation, emotional instability allegedly arising from 
his left arm amputation, or the veteran's period of service 
generally.  At the appellant's March 1997 personal hearing, 
she testified along with her daughter that the veteran had 
drinking and emotional problems stemming from his left arm 
amputation and that, consequently, the appellant had not 
lived with the veteran in the 5 years prior to his death.  
The appellant further testified that she and the veteran's 
children had always believed that the veteran lost his left 
forearm in combat, but only recently learned that it was the 
result of an exploding grenade during training in Italy.  
Also, lay statements from the appellant, her daughter, and 
their minister were submitted.  These statements reflect that 
the veteran was profoundly effected by the loss of his arm, 
causing him to be withdrawn and to drink heavily.  The Board 
has considered these statements.  Unfortunately, we cannot 
rely solely on these statements or the sworn testimony of 
record to well ground the claim as it is the product of 
laypersons with no medical training or expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Furthermore, the appellant's contentions by themselves do not 
constitute competent medical evidence of a nexus or link 
between the veteran's death due to heart attack (or liver 
disease or diabetes) and service-connected left arm 
amputation or service generally.  Id.

The appellant has presented private medical statements dated 
May 1995 and May 1997 from N.J. Crowe, M.D.  These statements 
reflects that Dr. Crowe treated the veteran between 1950 and 
1979 for blood pressure and alcohol problems.  The medical 
evidence does not show a medical relationship between the 
veteran's heart attack, liver disease, or diabetes and his 
service-connected left arm amputation or service generally.  
Therefore, these statements are insufficient to satisfy the 
requirement of a medical nexus.  See e.g. Beausoleil v. 
Brown, 8 Vet.App. 459 (1996) (a doctor's statement which did 
not link chest trauma specifically to the appellant's 
condition, but rather contained only a generic statement of 
linkage between chest trauma and restrictive lung disease, 
was too general and inconclusive to make the claim well 
grounded).

Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied as not well 
grounded.  The VA has no duty to assist the appellant in the 
development of her claim.  See Epps, supra.  The appellant's 
representative has requested that if the Board concludes that 
the appellant's claim is not grounded, the Board ensure that 
VARO comply with the provisions of M21-1, which require full 
development of all claims prior to the well grounded 
determination.  However, in Morton v. West, 12 Vet. App. 477, 
485, the Court of Appeals for Veterans Claims held that the 
cited manual provisions were in direct contravention of the 
command of 38 U.S.C.A. 5107 and thus void.  Therefore, the 
Board may not grant this request.

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statements of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of her application for 
the claim of service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

